Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 2, 4, 5, 7, 9, 12, 13, 14 and 25-30 are pending in Claim Set filed 3/01/2022.
Claim 25 has been amended to overcome the objection made in the Non0final Rejection 9/03/2021.
Claims 3, 6, 8, 10, 11, 15-24 and 31-35 are cancelled.
Claims 1, 2, 4, 5, 7, 9 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 25-30 are for examination.
Applicant’s elected species: reactive monomer is pentafluorophenyl methacrylate (PFM) with the reducing carbohydrate: glucosamine, is free of the art. Examination is herein extended to additional species that lie within the scope of the invention as claimed in Claim Set filed 3/01/2022.

Withdrawn Objections
The objection to claims 25-29 as being improper form because a claim should NOT refer to a withdrawn claim is withdrawn in view of the claim amendments to claim 25.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
   obviousness or nonobviousness.
 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 25-30 under 35 U.S.C. 103(a) as being unpatentable over Terry et al (WO 2012071536, of record) [Terry] and Sawan et al (USP 5869073) in view of Diana et al (US20040120982) is maintained.
Regarding claims 25-30,
Terry teaches methods for the deposition of silver-comprising films on nonconducting substrates, and, more particularly, to deposition of such films that are very thin, to provide an antimicrobial medical device (Abstract; [0001]; [0017]; [0047-0049]; See entire document). Terry teaches the deposition solution contains a reduction agent present in sufficient amount to reduce the silver-containing salt to elemental silver, wherein the reducing agent is a reducing sugar ([0055]; See entire document).
Terry differs from the claims in that the documents does not teach a reducing carbohydrate comprising a group reactive with said activated carboxyl group under conditions adequate for the formation of a covalent bond between the reactive group in the carbohydrate and the activated carboxyl group on the surface of the substrate, thereby obtaining a surface modified with a reducing carbohydrate, wherein the metal coated substrate comprises carbohydrate in its oxidized form.
However, Sawan and Diana, as a whole, cure the deficiencies. 
Sawan teaches a non-leachable antimicrobial coating on a surface (Abstract: See entire document). In particular, Sawan teaches a metallic silver coating is accomplished by contacting the substrate with a carbonyl compound, e.g., an aldehyde such as glutaraldehyde, a sugar such as glucose, or an aldehyde functionality generating compound, drying the substrate, contacting the dried substrate with a metal salt, e.g., silver nitrate, or metal carboxylate salt solution, e.g., silver tartrate, and an amine containing compound solution, e.g., ammonium hydroxide, so as to deposit the metal on the surface and within a plurality of the pores of the substrate (col.3, lns.66-67 to col.4, lns.1-17). 
Sawan teaches that in methods of the invention the surfaces of a substrate are coated with a metallic antimicrobial compound. In one embodiment, a substrate is provided, the substrate is contacted with a carbonyl compound, the substrate is dried, and the dried substrate is contacted with a metal salt solution or metal carboxylate salt solution and an amine-containing compound solution so as to deposit the metal on the surface. In one embodiment, this substrate is then washed and dried. Sawan teaches that the substrate comprises filters, glass or polymeric beads, glass wool, glass or polymeric fibers, membranes, cotton or other fibrous material or cartridges etc., which are treated in like manner to coat or attach an antimicrobial agent (col.13, lns.8-22). 
Further, Sawan teaches that the carbonyl compound includes, e.g., aldehydes, sugars, and aldehyde functionality generating compounds. Aldehydes include compounds with the formula R(CHO)m where R is any aliphatic, aromatic or heteroaromatic group and n is an integer greater or equal to 1. Examples of water-soluble aldehydes are glutaraldehyde, formaldehyde, acetaldehyde, butyraldehyde, glyceraldehyde, glyoxal, glyoxal disodium bisulfite, paraldehyde and cyclic trioxanes. Examples of water insoluble aldehydes are cinnamaldehyde and benzaldehyde. Sawan teaches that by sugar is meant a reducing sugar. Sugars include, e.g., fructose, glucose, lactose, maltose and galactose. By an aldehyde functionality generating compound it is meant a compound capable of generating aldehyde group(s). Examples of such compounds include acetals and hemiacetals. Polymeric acetals: paraformaldehyde and polyacetal, can also be used in this invention. Sawan teaches that the carbonyl compound acts as a reducing agent, so that the metal ion is reduced to the metal, e.g., silver ion is reduced to metallic silver. This electroless redox reaction occurs in situ in solution or in the solid state (col.13, lns.22-46). Sawan teaches that any metal which has bacteriostatic or bactericidal properties can be used in this invention to coat the substrate. In a preferred embodiment, the metal is silver. The silver salts that can be used in the metal coating process are salts that are capable of solubilizing, even to a limited degree, in aqueous media, to produce silver ions. Such salts include, e.g., silver nitrate, silver benzoate, silver tartrate and silver acetate, silver citrate or any silver carboxylate (col.13, lns.56-66; Example 7, col.17). Sawan teaches that the substrate may be pretreated to activate the surface. Sawan teaches that the surface is treated to obtain carboxylic or amine functionalities wherein an antimicrobial agent is attached by reaction with these functionalities (col.15, lns.17-24; See entire document).
Diana teaches biomedical devices with coatings attached via latent reactive components (Title). Diana teaches biomedical devices with stable coatings, wherein the coatings are formed by incorporating at least one latent reactive component into the reactive mixture, forming a medical device from said reactive mixture and reacting said medical device with a coating effective amount of a coating polymer to bond said coating to the surface (Abstract; See entire document). Diana teaches coating types include antimicrobial [0005]. 
Diana teaches a method for manufacturing biomedical devices formed from a reactive mixture comprising at least one latent reactive component [0006]. By "biomedical device" what is meant is any device designed to be used while in or on either or both human tissue or fluid. Examples of such devices include, without limitation, stents, implants and catheters [0008]. Diana teaches a carboxylate functionality is readily incorporated into a variety of polymeric articles and subsequently reacted with nucleophilic coating compositions to form articles with desirable properties. The method provides a convenient way to covalently bond a variety of coatings to formed polymeric articles. The coatings of the present invention are stable, as well as providing the desired property enhancements [0009].
Diana teaches that latent reactive components useful in the invention include, without limitation, ester compounds of the formula R-CO-L wherein R comprises a group capable of cationic, anionic or free radical polymerization and L is a leaving group. Suitable R groups include monovalent groups that can undergo free radical and/or cationic polymerization comprising up to 20 carbon atoms. Preferred R groups comprise free radical reactive groups, such as acrylates, styryls, vinyls, vinyl ethers, C1-6 alkyl acrylates, acrylamides, C1-6alkylacrylamides, N-vinyl lactams, N-vinylamides, C2-12 alkenyls, C2-12 alkenyl phenyls, C2-12 alkenylnaphthyls, or C2-6 alkenylphenyl C1-6 alkyls or a cationic reactive group such as vinyl ethers or epoxide groups and mixtures thereof. Particularly preferred R groups include methacrylates, acryloxys, methacrylamides, acrylamides, and mixtures thereof ([0010]; See entire document). Diana teaches that preferred latent reactive compound is pentafluoro methacrylate [0011]. Notably, Instant Specification on page 6 states that preferred latent reactive compounds includes pentafluoromethacrylate (line 25). Diana teaches after the biomedical device has been formed, it is reacted with a coating compound or polymer. Any compound (molecule and/or polymer) which is capable of reacting with a carboxylate to form an ester or an amide may be used for the coating polymer. Suitable coating compounds or polymers contain one or more nucleophilic moieties such as alcohols, primary and secondary amines, and thiol functionalities. These coating compounds include molecules, or polymers that contain these functionalities, mixtures thereof and the like. Suitable coating compounds and polymers include polyamines, anti-microbials, oligosaccharides, polysaccharides, aminoglycosides and combinations thereof and the like [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Terry in accordance with the teaching of Sawn and Diana, as a whole. One skilled in the art would have been motivated to do so in order to provide an improved method of providing an antimicrobial coating to a medical device, e.g., stent, whereby pentafluoromethacrylate is provided as coating comprising an activated carboxyl functionality that covalent bonds with a nucleophilic active, e.g., reducing carbohydrate, wherein the reducing sugar is attached (covalently bonded) to the substrate wherein it is contacted with a solution comprising silver ions, such that the silver ions are reduced to metallic silver by the reducing sugar and the substrate is provided with an antimicrobial coating, namely, metallic silver, wherein it would necessarily follow that the reducing sugar would remain on the substrate in the oxidized form after the process of reducing the metallic silver.
The antimicrobial coated medical device as taught by Terry, Sawan and Diana, as a whole, is identical to the claimed composition, so that it would necessarily follow that the coating would necessarily comprise metallic ions coated over the covalent attached oxidized form of the reducing sugar, so that the physical properties and structural features of the coating would be indistinguishable from the claimed substrate because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical composition the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, properties and characteristics imparted to the coating would be necessarily follow from the process of coating the substrate. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.

Response to Arguments
Applicants argue Terry does not teach covalently binding the reducing agent to the polymer coating, in the only teaching relating to the reduction of silver ions to silver atoms disclosed in Terry, the reducing agents are optional and, when present, are all in solution. Terry recites that the deposition solution can contain a reduction agent present in sufficient amount to reduce the silver-containing salt to elemental silver. In other words, not only is the reducing agent disclosed as being freely present in solution, but the reducing agent isn't even necessary to achieve the coating of the silver particles on the Terry surface. This optional nature of the reducing agent further evidences the lack of objective reason to covalently attach the reducing agent to a surface prior to reduction of same.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Terry does not criticize, discredit or otherwise discourage providing a reducing agent in the antimicrobial films. Even though, optional, does not exclude the reducing agent, in fact, optional indicates that the composition (film) is capable/suitable to contain a reducing agent. Moreover, Terry teaches the deposition solution contains a reduction agent present in sufficient amount to reduce the silver-containing salt to elemental silver, wherein the reducing agent is a reducing sugar (as discussed above). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, it would have been obvious to those skilled in the art that a reducing agent is disclosed in the teachings of Terry to provide reduction of the silver ions to metallic silver to provide an antimicrobial coating on a substrate. It is well settled that a prior art reference is relevant for all that it teaches to those of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). Furthermore, it not persuasive that the optional nature of the reducing agent further evidences the lack of objective reason to covalently attach the reducing agent to a surface prior to reduction of same, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Terry, Sawan and Diana, as a whole. Moreover, regardless of what rationale is applied in a rejection for obviousness, every prior art reference is good for everything it teaches, not just the invention it describes or claims, and the combined teachings of the prior art as a whole must be considered. See EWP Corp v. Reliance Universal, Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). 

Applicants argue that Sawan does not disclose that the carbonyl compound, such as a sugar, is covalently bonded to the substrate, but simply that the substrate is contacted with the carbonyl compound and dried. In this situation, once the solution with the metal salt and the compound containing an amine has been added, the silver will be reduced and will be deposited on the substrate, but the substrate thus coated will not have the sugar incorporated in its oxidized form, such as stated in claim. There is no mention in Sawan that the sugar is covalently attached to the substrate. Applicants argue that Sawan does not describe the covalent bonding between the substrate and the reducing sugar, since Sawan merely refers to the possibility of attaching the antimicrobial agent, i.e., the metallic silver, to the surface of the substrate by reaction with said carboxylic or amine functionalities. It does not objectively teach that a substrate modified with carboxylic or amine groups is covalently linked to a reducing sugar, which is subsequently used to reduce metal ions. Sawan expressly recites that the antimicrobial agent is attached by reaction with the carboxylic or amine functionalities. 

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Sawan teaches that the antimicrobial agent is coated or attached to the substrate (col.13, line 21). Thus, it would be obvious to those skilled in the art that the term ‘attached’ as opposed to coated as disclosed by Sawan would embrace ‘covalently bonding’, in the absence of evidence to the contrary. Sawan explicitly teaches (column 12, lines 49-52) that the silver compound is attached to the beads such that the silver is substantially non-leachable. A prior art reference is relevant for all that it teaches to those of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sawan does not criticize, discredit or otherwise discourage covalently attaching a carbonyl compound, such as a reducing sugar, to the substrate. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).  

Applicants argue that Diana teaches coating a carboxylic group-containing polymer with another coating compound or polymer that has certain properties, for example, being hydrophilic, antimicrobial, or bioactive. Diana does not motivate or teach that the carboxylic group-containing polymer can be coated with molecules (e.g., reducing sugars) that are used for a redox reaction to obtain a stable coating of a metal, for example, with reducing agents that allow obtaining a coating of a metal. It is abundantly clear that Diana never intended to have a metal coating over the coating compound or polymer if the only disclosure in Diana relating to metal ions involves the chelation of same.
None of Terry, Sawan or Diana alone, or in combination, motivate, teach or suggest that a stable silver coating can be achieved by covalently attaching the reducing agent to a polymer coating containing an activated carboxyl group on the surface of the substrate, as claimed by applicants herein.
Applicants argue that the examiners conclusion is based on hindsight.
Applicants argue that none of the cited documents, alone or in combination, motivate or teach the particular improvements associated with the product obtained in claim 25. Said improvements and advantages were detailed in the Declaration in the name of Salvador Borros Gomez.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Diana teaches that preferred latent reactive compound is pentafluoro methacrylate (elected species). Thus, the taechings of Diana make obvious coating a substrate with a reactive monomer, such as pentafluoro methacrylate, whereby pentafluoromethacrylate is provided as coating comprising an activated carboxyl functionality that covalent bonds with a nucleophilic active, e.g., reducing carbohydrate, as discussed above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Terry, Sawan and Diana, as a whole; See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). Accordingly, all the claimed elements are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. 
Regarding allegations of hindsight, however, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper. In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Further, the antimicrobial coated medical device as taught by Terry, Sawan and Diana, as a whole, is identical to the claimed composition, so that it would necessarily follow that the coating would necessarily comprise the physical properties and structural features as argued by Applications. If the prior art teaches the identical chemical composition the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, the Declaration in the name of Salvador Borros Gomez is not directed to grounds of rejection as set forth above, but appears to referring to the Final Rejection filed 2/24/22020, of which has been significantly modified to disclose the prior art of newly applied references, as discussed above. Moreover, the method of coating a substrate with silver as taught by Terry, Sawan and Diana, as a whole, is obviously indistinguishable from the claimed substrate. Therefore, if the prior art teaches the identical chemical composition the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, properties and characteristics imparted to the coating would be necessarily follow from the process of coating the substrate. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.

Conclusions
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00- 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626